t c memo united_states tax_court damon aaron redfield petitioner v commissioner of internal revenue respondent docket no filed date damon aaron redfield pro_se jeffrey e gold and stephen c welker for respondent memorandum opinion lauber judge this case is currently before the court on respondent’s motion for partial summary_judgment respondent contends that petitioner is not entitled to a foreign_earned_income_exclusion under sec_911 for tax_year because he failed to make a timely election as required by the governing regulations we agree with respondent and accordingly will grant the motion background the following facts are derived from the parties’ pleadings and motion pa- pers including the declaration of respondent’s counsel and the exhibits attached thereto petitioner resided in virginia when he filed his timely petition petitioner served for years in the u s marine corps including several tours of duty in afghanistan sometime before he left the marines as a dis- abled veteran suffering from memory loss and post-traumatic stress disorder in late he was offered a civilian position at the kandahar air field in kandahar province afghanistan believing that he had made sufficient progress toward recovery he accepted that position arriving in kandahar in date unfor- tunately his physical and mental condition worsened and he was forced to return to the united_states before completing his one-year assignment petitioner received an extension of time until date to file hi sec_2010 federal_income_tax return he did not file a return by that date on date the internal_revenue_service irs or respondent prepared a substitute for 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar return sfr that met the requirements of sec_6020 on date the irs sent petitioner a timely notice_of_deficiency based on that sfr determining a tax_deficiency of dollar_figure and various additions to tax petitioner did not petition this court in response to that notice instead on date he submitted to the irs a delinquent_return for on which he reported wages of dollar_figure and total income of dollar_figure he included with this return form_2555 foreign_earned_income on which he sought to exclude dollar_figure of earnings from his work in afghanistan after giving effect to that exclusion he reported total_tax of dollar_figure payments of dollar_figure and tax due of dollar_figure following an examination of that return the irs sent petitioner a second no- tice of deficiency upon which this case is based in that notice the irs dis- allowed petitioner’s claim for a foreign_earned_income_exclusion feie because he had not elected to exclude foreign_earned_income on a prior federal_income_tax return and had failed to make a valid election for that disallowance in con- junction with certain computational adjustments produced a deficiency of dollar_figure the irs also determined late-filing and late-payment additions to tax 2because petitioner did not petition this court in response to the first notice_of_deficiency sec_6212 did not bar the issuance of a second notice_of_deficiency for under sec_6651 and and an accuracy-related_penalty under sec_6662 on date respondent filed a motion for partial summary judg- ment under rule petitioner responded to that motion on date a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment upon all or any part of the legal issues in controversy when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sund- strand corp t c pincite respondent seeks summary_judgment on a narrow legal ground namely that petitioner did not satisfy the procedural requirements for making a timely feie election we conclude that there are no material disputes of fact affecting disposition of this issue and that it may be adjudicated summarily b analysis sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide in- come unless a specific exclusion applies eram v commissioner tcmemo_2014_60 107_tcm_1320 exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion ibid sec_911 provides that a t the election of a qualified_individual there shall be excluded from the gross_income of such individual for any taxable_year the foreign_earned_income of such individual subject_to limitations set forth in subsection b to be a qualified_individual eligible for this exclusion a taxpayer must satisfy a three-part test first he must be a u s 3we leave for further proceedings respondent’s determinations as set forth in the second notice_of_deficiency that petitioner is liable for additions to tax un- der sec_6651 and and for an accuracy-related_penalty under sec_6662 the other adjustments set forth in the notice_of_deficiency appear to be computational citizen who is either a bona_fide_resident of a foreign_country for the entire year or physically present in a foreign_country during at least days in a month period id subsec d second he must have earned_income from personal services rendered in a foreign_country id subsec d third his tax_home for the applicable_period must be outside the united_states id subsec d foreign_earned_income does not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof id subsec b b ii in addition to satisfying these substantive tests the taxpayer must also make an affirmative election to exclude foreign_earned_income id subsec a first sentence the statute is silent as to the timing of a valid election however sec_911 directs the secretary to prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section and sec_7805 provides that e xcept to the extent otherwise provided by this title any election under this title shall be made at such time and in such manner as the secretary shall prescribe 4respondent alleges that there exist material disputes of fact concerning petitioner’s satisfaction of one or more of the requirements outlined in the text since we hold that petitioner’s failure to make a proper feie election renders him ineligible for the exclusion as a matter of law we need not address these factual matters pursuant to this delegation of authority the secretary promulgated sec_1_911-7 income_tax regs which establishes the timing requirements under which a valid election can be made this regulation sets forth four alternative timing methods the first three methods which can be addressed briefly are as follows i in general --in order to make a valid election under this paragraph a the election must be made a with an income_tax return that is timely filed including any extensions of time to file b with a later return filed within the period prescribed by sec_6511 amending the foregoing timely filed return or c with an original income_tax return that is filed within one year after the due_date of the return determined without regard to any extension of time to file the parties agree that petitioner did not make a timely election under any of these methods he did not file hi sec_2010 federal_income_tax return by date the extended due_date the return that he filed in date did not amend a timely filed return and that delinquent_return was not filed within one year after the due_date of hi sec_2010 return 5petitioner does not challenge the validity of this regulation which we have previously sustained see 92_tc_1204 mcdonald v commissioner tcmemo_2015_169 110_tcm_239 n the fourth specified timing method is a bit more complicated subdivision i d provides that if a taxpayer makes an feie election on a return filed after the periods specified in subdivisions i a b and c the election will nevertheless be valid if the taxpayer owes no federal_income_tax after taking into account the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the irs discovers that the taxpayer failed to elect the exclusion a taxpayer filing an income_tax return pursuant to paragraph a i d or of this section must type or legibly print the following statement at the top of the first page of the form_1040 filed pursuant to sec_1_911-7 the parties agree that petitioner did not make a timely election under sub- division i d the return he filed in date after taking the feie ex- clusion into account reported total_tax of dollar_figure and tax due net of payments of dollar_figure this is not a case where the taxpayer owes no federal_income_tax after taking into account the exclusion the parties’ dispute focuses on subdivision i d petitioner contends that he met this exception by filing his form_1040 with form_2555 attached and paid the income_tax due before the irs discovered that he failed to elect the ex- clusion respondent disputes that contention urging that the irs discovered that petitioner failed to report his income for filed a substitute for return and issued a notice_of_deficiency before petitioner eventually filed hi sec_2010 return in date respondent has the stronger side of this argument as shown by mcdonald v commissioner tcmemo_2015_169 110_tcm_239 the facts there were remarkably similar to those here the taxpayer did not file a return for the irs prepared an sfr in date and issued a notice_of_deficiency based on that sfr rather than petitioning this court the taxpayer filed a delinquent return in date more than two years after the due_date accompanied by a form_2555 claiming an feie the irs examined that return and sent the tax- payer a second notice_of_deficiency disallowing the feie for failure to make a timely election in mcdonald as here the parties’ dispute eventually focused on sub- division i d of the governing regulation we ruled that the taxpayer had not satisfied the requirements of that subdivision for making a timely election reason- ing as follows t he irs discovered that the taxpayer had failed to make a valid election before she filed her form_1040 for specifically the irs discovered that she had failed altogether to file any return-- and thus discovered that she had failed to file form 2555--no later than the date on which it issued the sfr in date ie months before the taxpayer filed her first form_1040 for in date mcdonald t c m cch pincite the same reasoning applies here by preparing for petitioner on date an sfr that treated all of his wages for as gross_income the irs evi- denced its discovery that he had failed to elect the feie for that year by filing a form_1040 accompanied by a properly completed form_2555 petitioner did not file his delinquent return accompanied by a form_2555 until date more than four months later we acknowledge petitioner’s military service to this country and recognize that he emerged far from unscathed from his tours of duty in afghanistan we understand that the procedural requirements for making a timely feie election are not exactly intuitive and that the scars petitioner incurred during his military ser- vice may have contributed to the tax delinquency at issue while these facts may 6as was also true of the taxpayer in mcdonald petitioner did not follow the instruction set forth in subdivision i d of the governing regulation namely that a taxpayer filing a return under these circumstances must type or legibly print the following statement at the top of the first page of the form_1040 ‘filed pursu- ant to sec_1_911-7 ’ we need not decide whether this omission standing alone would be sufficient to invalidate an otherwise timely feie elec- tion we simply note here as we did in mcdonald t c m cch pincite that petitioner did not qualify under subdivision i d or and failed to comply with subdivision i d be relevant to the penalty and additions to tax that the irs determined they do not alter the requirement of a timely election as to that requirement we must give effect to the regulations that the secretary has issued under his delegated authority from congress and to this court’s prior construction of those regu- lations that being so we unfortunately have no alternative but to hold that peti- tioner did not make a timely and valid feie election for he is therefore not entitled to exclude from gross_income any foreign earnings under sec_911 to reflect the foregoing an order will be issued granting respondent’s motion for partial summary_judgment
